Filed 1/22/14 P. v. Olivas CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E059007

v.                                                                       (Super.Ct.No. FSB1003940)

CLAUDIA OLIVAS,                                                          OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. William Jefferson

Powell IV, Judge. Affirmed.

         Erica Gambale, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
         Pursuant to a plea agreement, defendant and appellant Claudia Olivas pled no

contest to grand theft. (Pen. Code, § 487, subd. (a).)1 As part of the plea, defendant

agreed to pay restitution to four victims, including Ewelina L. On July 22, 2011, a trial

court placed defendant on probation for a period of three years on specified conditions,

including that she pay restitution to the victims in the total amount of $6,635, plus a 10%

administrative fee. The restitution order was subsequently modified.

         On June 25, 2013, defendant filed a timely notice of appeal from the modified

restitution order. We affirm.

                               PROCEDURAL BACKGROUND

         On July 22, 2011, the court placed defendant on probation. The terms of her

probation required her to cooperate in the payment of victim restitution with her two

codefendants (the codefendants). The terms required them to pay restitution to victims

James C. and Serena D.

         At a postdisposition hearing, defendant was ordered to appear at a restitution

hearing on February 17, 2012. After numerous continuances, the hearing was held on

April 27, 2012. The court modified defendant’s probation to add the condition that she

pay restitution to victim Jennifer B. in the amount of $3,106, plus a 10% administrative

fee.

         On November 7, 2012, another restitution hearing was held, at which the People

requested that the court order restitution be paid in the amount of $2,600 to victim

         1   All further statutory references will be to the Penal Code, unless otherwise
noted.


                                                2
Ewelina L. Defendant submitted, and the court added a probation term requiring her to

pay restitution to Ewelina L. accordingly.

       On June 20, 2013, a final restitution hearing was held. The probation officer had

submitted a restitution memo recommending that the court modify the restitution order

with regard to Ewelina L. to require defendant to pay a total of $6,162.72, plus a 10%

administrative fee. The recommendation was based on letters and emails the probation

officer had received from Ewelina L., copies of which were attached to the restitution

memo. The court reviewed the restitution memo and supporting documentation, and

discussed the matter in chambers with the parties. Defense counsel objected to the

modification, arguing that the supporting documents were hearsay. Defense counsel did

not come forward with any contrary information to challenge the amount being

recommended. Referring to calculations made during the chambers conference, the court

concluded it was satisfied that there was sufficient documentation to support the amount

requested. It thus ordered defendant to pay restitution to Ewelina L. in accordance with

the probation officer’s recommendation. The court made the order joint and several with

the codefendants.

                                        ANALYSIS

       After the notice of appeal was filed, this court appointed counsel to represent

defendant. Counsel has filed a brief under the authority of People v. Wende (1979) 25
Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738 [87 S. Ct. 1396, 18 L. Ed. 2d
493], setting forth a statement of the case, a brief statement of the facts, and identifying




                                              3
one potential arguable issue: whether the modified restitution order payable to Ewelina

L. was proper.

      Defendant was offered an opportunity to file a personal supplemental brief, which

she has not done. Under People v. Kelly (2006) 40 Cal. 4th 106, we have conducted an

independent review of the record and find no arguable issues.

                                     DISPOSITION

      The judgment is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                                HOLLENHORST
                                                                                          J.


We concur:


RAMIREZ
                       P. J.


CODRINGTON
                          J.




                                            4